Citation Nr: 1530578	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial schedular evaluation for bilateral hearing loss rated 100 percent from July 30, 2010 to August 3, 2011; 80 percent from August 3, 2011 to January 8, 2014; and 100 percent thereafter.

2.  Entitlement to an effective date prior to July 30, 2010, for the grant of service connection for bilateral hearing loss.  

3.  Entitlement to a higher initial evaluation for bilateral hearing loss from August 3, 2011 to January 8, 2014 on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 3, 2011 to January 8, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned a 60 percent disability rating, effective August 10, 2010.  The Veteran disagreed with the initial rating and the effective date assigned.

In a December 2013 rating decision, the RO awarded the Veteran a higher rating and an earlier effective date.  Specifically, the RO assigned a 100 percent rating effective, July 30, 2010 (the date the claim was received) and an 80 percent rating from August 3, 2011.  In a subsequent rating decision issued in January 2015, the RO awarded a 100 percent rating, effective January 8, 2014.  As the Veteran is in receipt of a total disability rating for his bilateral hearing loss from July 30, 2010 to August 3, 2011 and from January 8, 2014 to the present, entitlement to a higher rating during these periods is moot.  However, as the maximum rating has not been awarded for the period from August 3, 2011 to January 8, 2014, the claim remains in appellate status and has been characterized as set forth on the front page of this decision.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems

The issues of entitlement to an evaluation in excess of 80 percent, on an extraschedular basis, for bilateral hearing loss from August 3, 2011 to January 8, 2014; and entitlement to a TDIU from August 3, 2011 to January 8, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 3, 2011 to January 8, 2014, the Veteran's service-connected bilateral hearing loss was productive of Level XI hearing acuity for the right ear and Level IX hearing acuity of the left ear.

2.  In a final decision issued in December 2001, the RO denied service connection for hearing loss; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  On July 30, 2010, VA received the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss.

4.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for bilateral hearing loss after the final December 2001 RO decision and prior to July 30, 2010.


CONCLUSIONS OF LAW

1.  From August 3, 2011 to January 8, 2014, the criteria for an initial schedular rating in excess 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for an effective date prior to July 30, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran's claim arises from an appeal of the initial rating and effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's post-service records of VA and private treatment and VA examinations.  The RO has requested all private treatment records identified by the Veteran and has either received such records or a negative response.  The Board has carefully reviewed the Veteran's statements and medical records and has not identified any outstanding, relevant evidence.  

The Veteran was awarded Social Security Administration (SSA) disability benefits in December 2001.  Although a complete set of SSA records has not been obtained, such records would not have a reasonable possibility of substantiating this Veteran's claims for benefits and thus need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  With respect to the issue of an earlier effective date for the grant of service connection, receipt of the Veteran's SSA records now, would not serve to establish entitlement to an earlier effective date for the grant of service connection for hearing loss, which was last denied in an unappealed December 2001 rating decision.  See 38 C.F.R. §§ 3.156(b), 3.157.  Further, with respect to entitlement to a higher rating, any potential SSA records pertaining to the award of benefits in December 2001 would not be within the time period that is currently being considered for the evaluation of the Veteran's service-connected hearing loss disability (i.e., from August 2011 to January 2014).  Accordingly, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran was afforded a VA examination in August 2011.  In his substantive appeal, the Veteran has asserted that the August 2011 examination findings were not reflective of his hearing ability.  He reported that he pushed up against the headphones to get the sound closer to his ear drum.  He asserts that this changed the dynamics and/or corrupted the results.  The Board, however, finds that the VA examination is adequate because it was performed by a board-certified audiologist and because the report sets forth detailed audiometric findings.  There is no indication that the manner in which the Veteran wore his headphones affected the results of his hearing tests.  Furthermore, the report provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The examination report reflects consideration of the Veteran's pertinent medical history, his lay assertions and current complaints.  The examiner also addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board accordingly finds no reason to remand for further examination.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Higher Initial Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

An 80 percent disability rating is provided when hearing acuity is IX in the better ear and XI in the other ear or X in both ears.  A 90 percent disability rating is provided when hearing acuity is X in the better ear and XI in the other ear.  A maximum 100 percent disability is provided when hearing in both ears is XI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran is claiming entitlement to a rating in excess of 80 percent from August 3, 2011 to January 8, 2014 for his hearing loss disability.  He has been awarded a 100 percent disability rating for all remaining periods.    

VA treatment records during the appeal period in question show the Veteran was fitted for hearing aids, but do not include audiological evaluations sufficient for rating purposes.  

The Veteran was afforded a VA fee-based audiological examination on August 3, 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ


1000
2000
3000
4000
RIGHT
80
85
70
80
LEFT
80
70
80
75

When rounded, the puretone threshold average was 79 in the right ear and 76 in the left ear.  Speech audiometry revealed speech recognition ability with best performance of 30 percent in the right ear and of 40 percent in the left ear.  The diagnosis was severe sensorineural hearing loss.  The Veteran reported impaired communicative abilities to verbal language.  The examiner observed that the Veteran's hearing loss did not affect his usual occupation, but the effect on his daily activities was "communicatively handicapping."

As the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must determine the Roman numeral designation from Table VIA with respect to each ear.  See 38 C.F.R. § 4.86.  

An average puretone threshold average of 79 under Table VIA translates to a Roman numeral designation of VII and an average puretone threshold average of 76 translates to a Roman numeral designation of VI.  38 C.F.R. § 4.85, Table VIA. 

An average puretone hearing loss in the right ear of 79 decibels, with 30 percent speech discrimination, translates to a Roman numeral designation of XI for the right ear under Table VI.  An average puretone hearing loss in the left ear of 76 decibels, with 40 percent speech discrimination, translates to a Roman numeral designation of IX for the left ear under Table VI.  See 38 C.F.R. § 4.85, Table VI.  The results from Table VI yield a higher numeral for both ears; therefore these results will be used.  

When applying the results to Table VII, Diagnostic Code 6100, a level XI for the right ear and level IX for the left ear equates to an 80 percent disability evaluation.  

The Board notes, parenthetically, that the prior VA examination in December 2010 results actually equated to an evaluation of 60 percent.  The Veteran was afforded additional VA examinations in March 2014 and December 2014.  In addition, the audiogram performed in March 2014 was determined to be invalid by the audiologist.  The first clinical findings that showed no speech recognition ability was actually the December 2014 VA examination report.  

In statements of record, the Veteran has reported that he experiences profound hearing loss and that his disability affects his performance in the workforce and in his personal life because communication is difficult.  He has noted that he cannot communicate like everyone else and has lost jobs because of his hearing loss.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected hearing loss on his daily activities.  However, the assignment of schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  

Applying the audiometric results from the August 2011 VA audiological evaluation, there is no doubt as to the proper evaluation to assign.  The evidence is against entitlement to an initial schedular rating in excess of 80 percent for bilateral hearing loss for the period of August 3, 2011 to January 8, 2014.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Veteran's symptomatology has been stable throughout the applicable period.  Therefore, assigning additional staged ratings are not appropriate. 

As the preponderance of the evidence is against the Veteran's claim for an initial schedular rating in excess of 80 percent for his bilateral hearing loss for the period from August 2, 2011 to January 8, 2014; the benefit of the doubt doctrine is not applicable and a higher schedular rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


III. Earlier Effective Date 

The Veteran contends that he is entitled to an effective date prior July 30, 2010, for the grant of service connection for bilateral hearing loss, which was awarded in the March 2011 rating decision on appeal.  Specifically, he asserts that the effective date should be in 1974, the date after his discharge from service, as he has experienced hearing loss since then.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general proposition, the law regarding the effective date of an award of service connection benefits is well-understood.  The effective date of an award of benefits based on an original claim cannot be earlier than the date that the VA received the claim.  See 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960(Fed. Cir. 2009).  

The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for bilateral hearing, which was received by VA on September 10, 2001.  This claim was denied by the RO in a December 2001 rating decision.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the December 2001 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2014)].

VA received the Veteran's current claim to reopen his claim for service connection for bilateral hearing loss on July 30, 2010.  There is no document of record that can be construed as an informal or formal claim for service connection for bilateral hearing loss that was received after the final December 2001 denial, but prior to the receipt of the July 30, 2010 claim.  The Board also notes that any records of VA and/or private treatment for the bilateral hearing loss disability during this period also did not constitute a request to reopen a claim for service connection.  See 38 C.F.R. § 3.157(b)(1); see also Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  
  
The Veteran has asserted that the effective date for the grant of service connection for bilateral hearing loss should be the date after his discharge from service.  However, the record does not show and the Veteran has not asserted that he filed a claim for service connection for bilateral hearing loss within one year of his discharge from active service in October 1974.  Therefore, the proper effective date is not the day following his separation from active service.  Moreover, given the finality of the December 2001 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date on the basis of a pending, unadjudicated claim.  

While the finality of the December 2001 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  The Veteran has simply alleged that he was unable to show up for an examination in connection with his September 2001 claim and that VA should have provided a closer audiologist to perform such examination.  However, this assertion and the remaining arguments of the Veteran and his representative do not actually allege CUE; much less reflect the type of specificity need to sufficiently raise such a claim. 

The pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  

While sympathetic to the Veteran's belief that an earlier effective date is warranted because he had been diagnosed with bilateral hearing for many years prior, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to July 30, 2010, for the grant of service connection for bilateral hearing loss.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to July 30, 2010 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial schedular rating in excess of 80 percent for bilateral hearing loss, from August 3, 2011 to January 8, 2014, is denied. 

An effective date prior to July 30, 2010, for the grant of service connection for bilateral hearing loss is denied.


REMAND

Extraschedular Rating for Bilateral Hearing Loss

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In this case, there is evidence of an unusual disability picture, i.e. a disability which manifests with symptoms not contemplated by the rating schedule.  There is also evidence of marked interference with employment.

In the Veteran's March 2011 notice of disagreement (NOD), he indicated that his private physician (Dr. Knapik) instructed him not to wear his hearing aids because they cause severe ear infections.  He also reported that he has become "a reclusive" because of his hearing loss disability.  In support of his assertion, the Veteran submitted a letter from Dr. Knapik that was dated in August 2001.  In this letter, Dr. Knapik noted that the Veteran had on ongoing problems with chronic ear infections that were precipitated by his hearing aids; he recommended the Veteran not wear his hearing aids.  

In a statement received in September 2011, the Veteran clarified that while Dr. Knapik actually treated him between 1992 and 2004; he has continued to have chronic ear infections caused by his hearing aids, and thus he only wears them for emergencies.

In his NOD, the Veteran also reported that he has lost several jobs due to his hearing loss disability, and was not selected for employment because he was unable to hear during the interview.  In other statements, the Veteran has asserted that SSA determined he was totally disabled [although the Board notes that this award was made in December 2001].  In a statement received in April 2014, he reported that he can work, but it is extremely difficult.  Accordingly, the evidentiary record contains evidence of marked interference with employment.  

In light of this evidence, this case must be referred to the Director of the Compensation and Pension Service for consideration of a higher rating for the Veteran's hearing loss disability on an extraschedular basis under 38 C.F.R. § 3.321 (b).

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular rating and/or TDIU rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24(2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311(2011). 

Here, the Veteran's claim for a higher rating for hearing loss is bifurcated into one part that is a schedular evaluation of the rating for the period that is from August 3, 2011 to January 8, 2014 (discussed and decided above); and a second part that deals with an extraschedular evaluation of the same as well as a TDIU.  The schedular rating assigned for hearing loss is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Accordingly, he is not prejudiced by this separation of issues.  

Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

TDIU

The evidence of record has raised a claim for TDIU as a component of Veteran's claim for higher rating, but only for that period during which he is in receipt of less than a total rating (i.e., from August 3, 2011, to January 8, 2014).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the Veteran's March 2011 NOD, he indicated that he has lost jobs due to his hearing loss disability.  He also asserted that he has been on interviews and could not hear the interviewer.  He also asserted that the SSA determined he was totally disabled [although this award was made in December 2001].  However, the Veteran reported that he was working during testimony at his December 2013 informal conference and in an April 2014 written statement.   

To this end, there is evidence that the Veteran's service-connected hearing loss disability may have rendered him unable to secure and follow a substantially gainful occupation at various times during the appeal.  And, as the Veteran is service-connected for bilateral hearing loss rated at 80 percent disabling, this TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. § 4.16(a).  

What remains unclear is whether he was gainfully employed (i.e. employment paying more than the poverty rate) from August 3, 2011, to January 8, 2014, the appeal period in which he received less than total disability ratings.  This should be developed on remand.

In addition, the available VA examination report and treatment records do not contain an explicit opinion as to whether the Veteran's service-connected hearing loss prevented him from securing or following employment for which his education and occupational experience would otherwise qualify him.  Thus, a medical opinion that addresses what affect the Veteran's hearing loss disability had on his employability specifically from August 3, 2011, to January 8, 2014 would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his employment history from August 3, 2011, to January 8, 2014, and to clarify whether he had gainful employment (i.e. employment paying more than the poverty rate) during such time.  If the Veteran was not gainfully employed during that period, ask him to provide a detailed history of his employment and educational achievement.

2.  Send the claims file to an appropriate medical professional to determine the effects of the Veteran's hearing loss on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner should review the information regarding the Veteran's employment, education and vocational attainment.  Based on this information and the medical evidence of record from August 2011 to January 2014, the examiner is requested to provide a retrospective opinion as to functional effects of the Veteran's service-connected bilateral hearing loss on the mental and physical acts required for employment during the appeal period between August 3, 2011 and January 8, 2014.  The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.

3.  Then, refer the claim of an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment an extraschedular rating for the period from August 3, 2011, to January 8, 2014, in accordance with the provisions of 38 C.F.R. § 3.321(b).  

The rating board is to include a full statement of all factors having a bearing on the issue.

4.  Thereafter, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


